Exhibit 10.1(c)

Coherus BioSciences, inc.
2016 Employment commencement incentive PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

Coherus BioSciences, Inc., a Delaware corporation, (the “Company”), pursuant to
its 2016 Employment Commencement Incentive Plan, as amended from time to time
(the “Plan”), hereby grants to the holder listed below (the “Participant”), an
award of restricted stock units (“Restricted Stock Units” or “RSUs”).  Each
vested Restricted Stock Unit represents the right to receive, in accordance with
the Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the
“Agreement”), one share of Common Stock (“Share”).  This award of Restricted
Stock Units is subject to all of the terms and conditions set forth herein and
in the Agreement and the Plan, each of which are incorporated herein by
reference.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Restricted Stock Unit Award Grant Notice
(the “Grant Notice”) and the Agreement.

Participant:

[_________________________]

Grant Date:

[__________________________]

Total Number of RSUs:

[_____________]

Vesting Commencement Date:

[_____________]

Vesting Schedule:

[_____________]  

Termination:

If the Participant experiences a Termination of Service prior to the applicable
vesting date, all RSUs that have not become vested on or prior to the date of
such Termination of Service (after taking into consideration any vesting that
may occur in connection with such Termination of Service, if any) will thereupon
be automatically forfeited by the Participant without payment of any
consideration therefor.  

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Agreement and
this Grant Notice. The Participant has reviewed the Agreement, the Plan and this
Grant Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Agreement and the Plan. The Participant
further acknowledges that he or she has not been previously employed in any
capacity by the Company or any Affiliate, or if previously employed, is setting
forth his or her signature below following a bona-fide period of non-employment
with the Company and its Affiliates, and that the grant of the RSUs is an
inducement material to the Participant’s agreement to enter into employment with
the Company or an Affiliate. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan, this Grant Notice or the Agreement.  In
addition, by signing below, the Participant also agrees that the Company, in its
sole discretion, may satisfy any withholding obligations in accordance with
Section 2.6(b) of the Agreement by (i) withholding shares of Common Stock
otherwise issuable to the Participant upon vesting of the RSUs, (ii) instructing
a broker on the Participant’s behalf to sell shares of Common Stock otherwise
issuable to the Participant upon vesting of the RSUs and submit the proceeds of
such sale to the Company, or (iii) using any other method permitted by Section
2.6(b) of the Agreement or the Plan.

Coherus BioSciences, inc.:Participant:

PARTICIPANT:

By:

 

By:

 

Print Name:

 

Print Name:  

 

Title:

 

  

 

Address:

333 Twin Dolphin Drive, Suite 600

Address:

 

 

Redwood City, CA 94065

 

 

 

 

 

US-DOCS\70216983.2

--------------------------------------------------------------------------------

 

EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
Coherus BioSciences, Inc., a Delaware corporation (the “Company”), has granted
to the Participant the number of restricted stock units (“Restricted Stock
Units” or “RSUs”) set forth in the Grant Notice under the Company’s 2016
Employment Commencement Incentive Plan, as amended from time to time (the
“Plan”).  Each vested Restricted Stock Unit represents the right to receive one
share of Common Stock (“Share”).  Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan and Grant Notice.

ARTICLE I.

GENERAL

1.1Incorporation of Terms of Plan.  The RSUs are subject to the terms and
conditions of the Plan, which are incorporated herein by reference.  In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.

ARTICLE II.

GRANT OF RESTRICTED STOCK UNITS

2.1Grant of RSUs.  Pursuant to the Grant Notice and upon the terms and
conditions set forth in the Plan and this Agreement, effective as of the Grant
Date set forth in the Grant Notice, the Company hereby grants to the Participant
an award of RSUs under the Plan in consideration of the Participant’s
commencement of employment with the Company or any Affiliates and for other good
and valuable consideration.

2.2Unsecured Obligation to RSUs.  Unless and until the RSUs have vested in the
manner set forth in Article 2 hereof, the Participant will have no right to
receive Common Stock under any such RSUs.  Prior to actual payment of any vested
RSUs, such RSUs will represent an unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company.  

2.3Vesting Schedule.  Subject to Section 2.5 hereof, the RSUs shall vest and
become nonforfeitable with respect to the applicable portion thereof according
to the vesting schedule set forth in the Grant Notice (rounding down to the
nearest whole Share).  

2.4Consideration to the Company.  In consideration of the grant of the award of
RSUs pursuant hereto, the Participant agrees to render faithful and efficient
services to the Company or any Affiliate.  

2.5Forfeiture, Termination and Cancellation upon Termination of
Service.  Notwithstanding any contrary provision of this Agreement or the Plan,
upon the Participant’s Termination of Service for any or no reason, all
Restricted Stock Units which have not vested prior to or in connection with such
Termination of Service (after taking into consideration any accelerated vesting
which may occur in connection with such Termination of Service (if any)) shall
thereupon automatically be forfeited, terminated and cancelled as of the
applicable termination date without payment of any consideration by the Company,
and the Participant, or the Participant’s beneficiary or personal
representative, as the case may be, shall have no further rights hereunder.  No
portion of the RSUs which has not become vested as of the date on which the
Participant incurs a Termination of Service shall thereafter become vested.

A-1

 

US-DOCS\70216983.2

--------------------------------------------------------------------------------

 

2.6Issuance of Common Stock upon Vesting.   

(a)As soon as administratively practicable following the vesting of any
Restricted Stock Units pursuant to Section 2.3 hereof, but in no event later
than thirty (30) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short term deferral” exemption from
Section 409A of the Code), the Company shall deliver to the Participant (or any
transferee permitted under Section 3.2 hereof) a number of Shares (either by
delivering one or more certificates for such Shares or by entering such Shares
in book entry form, as determined by the Company in its sole discretion) equal
to the number of RSUs subject to this Award that vest on the applicable vesting
date, unless such RSUs terminate prior to the given vesting date pursuant to
Section 2.5 hereof.  Notwithstanding the foregoing, in the event Shares cannot
be issued pursuant to Section 11.4 of the Plan, the Shares shall be issued
pursuant to the preceding sentence as soon as administratively practicable after
the Administrator determines that Shares can again be issued in accordance with
such Section.

(b)As set forth in Section 11.2 of the Plan, the Company shall have the
authority and the right to deduct or withhold, or to require the Participant to
remit to the Company, an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to any taxable
event arising in connection with the Restricted Stock Units.  The Company shall
not be obligated to deliver any new certificate representing Shares to the
Participant or the Participant’s legal representative or enter such Shares in
book entry form unless and until the Participant or the Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of the
Participant resulting from the grant or vesting of the Restricted Stock Units or
the issuance of Shares.

2.7Conditions to Delivery of Shares.  The Shares deliverable hereunder may be
either previously authorized but unissued Shares, treasury Shares or issued
Shares which have then been reacquired by the Company.  Such Shares shall be
fully paid and nonassessable.  The Participant acknowledges that the Plan and
the grant of any Award thereunder is intended to conform with the requirements
of the rules promulgated by the Nasdaq Stock Market, including without
limitation, Nasdaq Listing Rule 5635(c)(4).  The Company shall not be required
to issue or deliver any certificates or make any book entries evidencing Shares
deliverable hereunder prior to fulfillment of the conditions set forth in
Section 11.4 of the Plan.

2.8Rights as Stockholder.  The holder of the RSUs shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs and
any Shares underlying the RSUs and deliverable hereunder unless and until such
Shares shall have been issued by the Company and held of record by such holder
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).  No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 13.2 of the Plan.  

ARTICLE III.

OTHER PROVISIONS

3.1Administration.  The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Participant, the Company and all other interested
persons. The Board may at any time, and from time to time, in its absolute
discretion, exercise any and all rights and duties of the Administrator under
the Plan; provided, however, any action taken by the Board in connection with
the administration of the Plan, this Agreement or the RSUs shall not be deemed
approved by the Board unless and until such action is approved by a majority of
the Non-Employee Directors. No member of the Administrator or the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement or the RSUs.  

A-2

 

US-DOCS\70216983.2

--------------------------------------------------------------------------------

 

3.2RSUs Not Transferable.  The RSUs shall be subject to the restrictions on
transferability set forth in Section 12.3 of the Plan; provided, however, that
this Section 3.2 notwithstanding, with the consent of the Administrator, the
RSUs may be transferred to one or more Permitted Transferees, subject to and in
accordance with Section 11.3 of the Plan. 

3.3Tax Consultation.  The Participant understands that the Participant may
suffer adverse tax consequences in connection with the RSUs granted pursuant to
this Agreement (and the Shares issuable with respect thereto).  The Participant
represents that the Participant has consulted with any tax consultants the
Participant deems advisable in connection with the RSUs and the issuance of
Shares with respect thereto and that the Participant is not relying on the
Company for any tax advice.

3.4Binding Agreement.  Subject to the limitation on the transferability of the
RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

3.5Adjustments upon Specified Events.  The Administrator may accelerate the
vesting of the RSUs in such circumstances as it, in its sole discretion, may
determine.  The Participant acknowledges that the RSUs are subject to
adjustment, modification and termination in certain events as provided in this
Agreement and Section 13.2 of the Plan.

3.6Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records.  By a notice given pursuant to this
Section 3.6, either party may hereafter designate a different address for
notices to be given to that party.  Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.7Participant’s Representations. If the Shares issuable hereunder have not been
registered under the Securities Act or any applicable state laws on an effective
registration statement at the time of such issuance, the Participant shall, if
required by the Company, concurrently with such issuance, make such written
representations as are deemed necessary or appropriate by the Company and/or its
counsel.

3.8Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.9Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.10Conformity to Securities Laws.  The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any other Applicable
Law.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the RSUs are granted, only in such a manner as to conform to
Applicable Law.  To the extent permitted by Applicable Law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
Applicable Law.

3.11Amendment, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the RSUs in any material way without the prior written
consent of the Participant.    

A-3

 

US-DOCS\70216983.2

--------------------------------------------------------------------------------

 

3.12Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth in Section 3.2 hereof, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns. 

3.13Stockholder Approval Not Required. The Plan will not be submitted for
approval by the Company’s stockholders.  As described in more detail in Section
13.3 of the Plan, pursuant to Nasdaq Stock Market Rule 5635(c), the RSUs and the
Shares issuable with respect thereto pursuant to the Plan are not subject to
stockholder approval.

3.14Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the RSUs and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.15Not a Contract of Employment.  Nothing in this Agreement or in the Plan
shall confer upon Participant any right to serve as an employee of the Company
or any of its Affiliates or interfere with or restrict in any way with the right
of the Company or any of its Affiliates, which rights are hereby expressly
reserved, to terminate for any reason whatsoever, with or without cause, the
employment of the Participant at any time.

3.16Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Participant with respect to the subject matter hereof.

3.17Section 409A.  This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”).  However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

3.18Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust.  Neither the Plan nor any underlying
program, in and of itself, has any assets.  The Participant shall have only the
rights of a general unsecured creditor of the Company and its Affiliates with
respect to amounts credited and benefits payable, if any, with respect to the
RSUs, and rights no greater than the right to receive the Common Stock as a
general unsecured creditor with respect to RSUs, as and when payable
hereunder.  

*     *     *     *     *

 

A-4

 

US-DOCS\70216983.2